336 S.W.3d 423 (2009)
2009 Ark. App. 518
Frederick Dwayne MASON, Appellant,
v.
STATE of Arkansas, Appellee.
No. CA CR 08-408.
Court of Appeals of Arkansas.
July 1, 2009.
*424 Danny R. Williams, North Little Rock, for appellant.
Dustin McDaniel, Att'y Gen., by: Brad Newman, Ass't Att'y Gen., for appellee.
LARRY D. VAUGHT, Chief Judge.
A Pulaski County jury found appellant, Frederick Dwayne Mason, guilty of two counts of aggravated robbery, theft of property, and second-degree battery. He was sentenced to a term of 660 months' imprisonment in the Arkansas Department of Correction. His appointed counsel, Danny R. Williams, filed a motion to withdraw on the grounds that the appeal is wholly without merit. Although this no-merit appeal is before us for a second time, Mr. Williams has again filed a brief that is not in compliance with the decision in Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and Rule 4-3(k) of the Rules of the Arkansas Supreme Court and Court of Appeals.
In an unpublished opinion dated January 14, 2009, we ordered rebriefing because counsel had neither abstracted nor discussed several adverse rulings. In the interest of justice and timeliness, we now specifically direct counsel to pages 122-23, 156, 207, and 230-31 of the record. Why counsel failed to comply with Anders v. California and our prior orders of rebriefing in this case is unclear. The consequence of once again ignoring our mandate is not. If Mr. Williams does not file a conforming brief, we will consider appointing Mason new appellate counsel and reporting Mr. Williams to the Arkansas Supreme Court Committee on Professional Conduct.
Rebriefing is ordered, allowing Mason's counsel an additional thirty days in which to file a substituted brief, abstract, and addendum and cure any and all deficiencies. Ark. Sup. Ct. R. 4-2(b)(3). Mr. Williams's motion to withdraw as counsel is denied.
Rebriefing ordered.
PITTMAN and GLADWIN, JJ., agree.